Name: Commission Regulation (EEC) No 1995/92 of 15 July 1992 laying down detailed rules for the application, in respect of potato starch, of the import arrangements provided for in the Interim Agreement concluded between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  plant product;  foodstuff
 Date Published: nan

 No L 199/14 Official Journal of the European Communities 18 . 7. 92 COMMISSION REGULATION (EEC) No 1995/92 of 15 July 1992 laying down detailed rules for the application, in respect of potato starch, of the import arrangements provided for in the Interim Agreement concluded between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, licences, notwithstanding Articles 8 and 21 of Commis ­ sion Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (s), as last amended by Regulation (EEC) No 1 599/90 (6) ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Whereas it should also be provided that import licences are issued following a period for deliberation and to the extent to be determined, where necessary, by the Commission ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 12 (2) thereof, Whereas sound management of the arrangement demands that, notwithstanding Article 12 of Commission Regula ­ tion (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice Q, as last amended by Regulation (EEC) No 337/92 (8), the security for import licences issued under the arrangement be set at ECU 25 per tonne ; Whereas the European Agreement establishing an associ ­ ation between the European Economic Community and the European Coal and Steel Community, of the one part, and Poland, of the other part, was signed on 1 6 December 1991 ; whereas, pending the entry into force of that Agreement, the Community has decided to apply with effect from 1 March 1992, an Interim Agreement concluded with the Republic of Poland, hereinafter referred to as the 'Interim Agreement' (4) ; Whereas the Interim Agreement makes provision for a reduction in the import levy on potato starch falling within CN code 1108 13 00 up to a certain quantity ; whereas, however, Protocol 7 thereto provides that the quantities originating in Poland for which import licences were issued as part of the generalized preferences scheme are to be deducted from the said quantities ; Whereas special provisions must be laid down to ensure that the potato starch is actually used in the Community, in order to prevent any deflection of trade prejudicial to the proper administration of the market and the Agree ­ ment in question ; whereas, to that end, it should be specified that the starch must be processed into products falling within other tariff headings, including esterified or etherified starch ; whereas, to that end, the grant of the reduced-rate levy must depend, in particular, on an under ­ taking by given importers to abide by the planned use and on the lodging of a security of an amount equal to the reduction in the levy ; whereas a reasonable proces ­ sing time is required for monitoring the arrangements in question ; whereas, where the product released for circula ­ tion is sent to another Member State for processing, the T5 control copy drawn up by the Member State of entry for free circulation, pursuant to Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the docu ­ ments to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods (9), is the appropriate instru ­ ment for providing proof of processing ; Whereas, while bearing in mind the provisions of the Interim Agreement designed to ensure the origin of the product, it should be provided that the management of the said scheme is ensured via import licences ; whereas, to this end, provisions should be made, in particular, for details relating to the submission of the applications and for the information relating to the importation of the products in question to be shown on the applications and (') OJ No L 56, 29 . 2. 1992, p. 3. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . ( «) OJ No L 151 , 15 . 6. 1990, p. 29. O OJ No L 94, 7. 4. 1989, p. 13. (") OJ No L 36, 13. 2. 1992, p. 15. O OJ No L 270, 23 . 9 . 1987, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 114, 30. 4. 1992, p. 2. 18 . 7. 92 Official Journal of the European Communities No L 199/ 15 4. Licences shall , without prejudice to paragraph 3, be issued on the fifth working day following that on which their application was lodged. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the starting time of the period of validity of the licence shall be the day of its issue. 5. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure '0' shall be entered in box 199 of the licence. Whereas experience has shown that, although the security is lodged to ensure payment of a customs charge payable on import, some element of proportionality must be introduced as regards the release of that security, in parti ­ cular in certain cases where the time limits laid down by the arrangements have not been complied with ; whereas the rules contained in Title V of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products ('), as last amended by Regu ­ lation (EEC) No 3745/89 (2), should therefore be followed ; Whereas the practical arrangements for managing this quota have been laid down with effect from 7 March 1992 by Regulation (EEC) No 582/92 (3) ; whereas that Regula ­ tion does not provide for the reduction in the levy to be made subject to proof of processing in the Community ; whereas, in order to introduce this requirement and for the avoidance of doubt, Regulation (EEC) No 582/92 should be repealed and replaced by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 For potato starch to be imported at the reduced levy rate provided for in Article 1 (1 ) of Regulation (EEC) No 3834/90 the import licence application and the licence shall show : (a) in box 8, the entry 'Poland'. The licence shall carry with it an obligation to import from the said country ; (b) in box 20, one of the following entries : HAS ADOPTED THIS REGULATION : Acuerdo Polonia Reglamento (CEE) n ° 1995/92 debe presentarse EUR.l . Aftale Polen forordning (EÃF) nr. 1995/92 EUR.l skal forelÃ ¦gges. Abkommen Polen Verordnung (EWG) Nr. 1995/92 EUR.l ist vorzulegen. Ã £Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 1995/92 . Ã ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã · ÃÃ Ã ¿Ã Ã ºÃ Ã ¼Ã ¹Ã Ã · Ã Ã ¿Ã EUR.1 . Agreement Poland Regulation (EEC) No 1995/92 EUR. 1 to be presented. Accord Pologne, rÃ ¨glement (CEE) n ° 1995/92 EUR.l Ã prÃ ©senter. Accordo Polonia Regolamento (CEE) n . 1995/92 EUR.l deve essere presentato. Article 1 Imports into the Community, as part of the arrangement provided for in Article 14 (2) of the Interim Agreement, of the products falling within CN code 1 108 13 00, origi ­ nating in Poland, set out in the Annex, shall be subject to presentation of the EUR.l licence to be issued by the competent Polish authorities in accordance with Protocol No 4 of the Interim Agreement, and to presentation of an import licence pursuant to this Regulation. Article 2 1 . Applications for import licences shall be lodged with the competent authorities of any Member State by 1 p.m. Belgian time on the first working day of the week. They must be for a quantity of not less than 50 tonnes product weight and not more than 1 000 tonnes. 2. Member States shall transmit import licence applica ­ tions to the Commission by telex or fax by 6 p.m. Belgian time on the day on which they are lodged. This notification shall be made separately from that of other applications for cereal import licences. 3. By the following Friday at the latest the Commis ­ sion shall decide to what extent licence applications are to be accepted and shall notify the Member States by telex. Overeenkomst Polen Verordening (EEG) nr. 1995/92 EUR.l over te leggen. Acordo Polonia Regulamento (CEE) n? 1995/92 EUR.l a apresentar ; (c) in box 24, one of the following entries : ExacciÃ ³n reguladora reducida un 50 % NedsÃ ¦ttelse af importafgiften med 50 % ErmÃ ¤Ã igung der AbschÃ ¶pfung um 50 % Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 % 50 % levy reduction PrÃ ©lÃ ¨vement rÃ ©duit de 50 % Prelievo ridotto del 50 % (') OJ No L 205, 3. 8 . 1985, p. 5. 0 OJ No L 364, 14. 12. 1989, p . 54. f) OJ No L 62, 7. 3. 1992, p. 29 . Met 50 % verlaagde heffing Direito nivelador reduzido de 50 % . No L 199/16 Official Journal of the European Communities 18 . 7. 92 Article 4 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security rate in the case of import licences covered by the present Regulation shall be ECU 25 per tonne. Article 5 1 . Eligibility for the reduced levy rate referred to in Article 3 shall be subject to : (a) a written undertaking by the importer given at the time of entry for free circulation, to the effect that all the goods declared will be processed into products not falling within codes CN 1 108 and CN 3505 within six months from the date of acceptance of the declaration of entry for free circulation ; (b) the lodging by the importer, at the time of entry for free circulation, of a security equal to the difference between the reduced levy and the full import levy. 2. On entry for free circulation, importers shall indi ­ cate the place where processing is to be carried out. If processing is to be carried out in another Member State, a T5 control copy shall be complied on dispatch of the goods in the Member State of departure in accordance with the rules laid down in Regulation (EEC) No 2823/87. Box 104 of the T5 control copy shall contain the follo ­ wing entry : 'Article 5 of Regulation (EEC) No 1995/92 (particular destination indicated of the imported starch).'. 3. Except in cases of force majeure, the security provided for in paragraph 1 (b) shall be released when proof is supplied to the competent authorities of the Member State of entry for free circulation that all the quantities released for free circulation have been processed, within the time limit, in accordance with para ­ graph 1 (a), and the nature of the manufactured product is specified. Where processing is carried out in a Member State other than that of release for free circulation, proof of proces ­ sing shall be provided by means of the original of the T5 control copy provided for in paragraph 2. For goods released for free circulation which have not been processed within the abovementioned time limit, the security to be released shall be reduced by :  1 5 % of its total amount, and  2 % of the balance remaining after deduction of the 1 5 %, for each day by which the time limit is exceeded. The amount of the security which is not released shall be forfeited as a levy. 4. Proof of processing shall be supplied to the compe ­ tent authorities within six months following the end of the processing time limit. However, where proof is esta ­ blished within the abovementioned six months, the amount forfeited, less 15 % of the amount of the security, shall be reimbursed. Article 6 Regulation (EEC) No 582/92 is hereby repealed. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1992. For the Commission Ray MAC SHARRY Member of the Commission 18 . 7. 92 Official Journal of the European Communities No L 199/ 17 ANNEX (in tonnes) CN code Description 1992 1993 1994 1995 1996 1108 13 00 Potato starch 5 500 (') 6 000 6 500 7 000 7 500 (') From this quantity is to be deducted that for which import licences were issued pursuant to Regulation (EEC) No 3700/91 for products originating in Poland.